 
LIMITED GUARANTY AGREEMENT
 
This Limited Guaranty Agreement (as amended, amended and restated, supplemented
or otherwise modified, renewed or replaced from time to time, this “Guaranty
Agreement”), dated as of February 17, 2016, is executed by VOLT INFORMATION
SCIENCES, INC., a New York corporation (“Guarantor”) in favor of Bank of
America, N.A. (“Lender”).
 
RECITALS
 
WHEREAS, pursuant to that certain Loan and Security Agreement dated as of the
date hereof by and between MAINTECH, INCORPORATED, a Delaware corporation
(“Borrower”) and Lender (including all annexes, exhibits and schedules thereto,
and as amended, amended and restated, supplemented and otherwise modified,
renewed or replaced from time to time, the “Loan Agreement”), Lender has agreed
to make loans and other financial accommodations to Borrower; and
 
WHEREAS, Guarantor is the indirect owner and holder of all of the Equity
Interests of Borrower and, as a result thereof, Guarantor will benefit, directly
or indirectly, from the credit facility and other financial accommodations
provided to Borrower under the Loan Agreement; and
 
WHEREAS, it is a condition to the effectiveness of the Loan Agreement that this
Guaranty Agreement be executed and delivered by the Guarantor.
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Guarantor hereby agrees for the benefit of Lender as follows:
 
1.         DEFINITIONS. Except as specifically defined in this Guaranty
Agreement, capitalized terms used herein shall have the respective meanings
given thereto in the Loan Agreement (as in effect on the date hereof).  As used
herein, “Other Loan Documents” mean the Loan Documents other than the Loan
Agreement and this Guaranty Agreement.
 
2.         GUARANTY.
 
2.1        Guaranty.
 
(a)           Guarantor unconditionally and irrevocably guarantees to Lender the
due and punctual payment and performance of the Obligations (the “Guaranteed
Obligations”). Guarantor further agrees that the Guaranteed Obligations may be
extended or renewed, in whole or in part, without notice or further assent from
it, and it will remain bound upon this Guaranty Agreement notwithstanding any
extension or renewal of any Guaranteed Obligation.
 
(b)           Guarantor, to the extent permitted by applicable law, waives
(A)(i) presentation to, demand for payment from and protest to, as the case may
be, Borrower or any other guarantor of any of the Guaranteed Obligations; (ii)
notice of protest for nonpayment, notice of acceleration and notice of intent to
accelerate; and (iii) the future change to the time, manner or place of payment
of, or in any other term of all or any part of the Obligations.  The obligations
of Guarantor hereunder shall not be affected by: (B) (i) the failure of Lender
to assert any claim or demand or to exercise or enforce any right or remedy
against Borrower or any other guarantor of any of the Guaranteed Obligations
under the provisions of the Loan Agreement or any other Loan Document or
otherwise; (ii) any extension or renewal of any provision of the Loan Agreement
or any of the Other Loan Documents;
  
 
 

--------------------------------------------------------------------------------

 
  
(iii) any rescission, waiver, compromise, acceleration, amendment or
modification of any of the terms or provisions of the Loan Agreement or of any
Other Loan Document; (iv) the discharge or release by Lender of any other
guarantor of such guarantor’s obligations (or any portion thereof); or (v) the
failure to perfect any security interest in or the release, exchange, waiver or
foreclosure of any security held by Lender for the Guaranteed Obligations.
Guarantor specifically acknowledges and agrees that but for this Guaranty
Agreement and the waivers made by Guarantor, Lender would not extend financial
accommodations to Borrower.
 
(c)           Guarantor further agrees that this Guaranty Agreement constitutes
a guaranty of performance and of payment when due and not just of collection,
and waives, to the fullest extent permitted by applicable law, any right to
require that any resort be had by Lender to any security held for payment of the
Guaranteed Obligations or to any balance of any deposit, account or credit on
the books of Lender in favor of Borrower or any other guarantor of any of the
Guaranteed Obligations or to any other Person.
 
(d)           Guarantor hereby expressly acknowledges that Lender shall have no
responsibility to keep Guarantor informed of the financial condition of Borrower
or any other guarantor of any of the Guaranteed Obligations or of any
circumstances affecting Borrower’s collateral or the ability of Borrower to
perform under the Loan Agreement.
 
(e)           This Guaranty Agreement shall not be affected by the genuineness,
validity, regularity or enforceability of the Guaranteed Obligations, or any
other instrument evidencing any of the Guaranteed Obligations, or by the
existence, validity, enforceability, perfection, or extent of any collateral
therefor or by any other circumstance relating to the Guaranteed Obligations
(other than final payment in full of the Guaranteed Obligations in cash) which
might otherwise constitute a defense to this Guaranty Agreement. Lender makes no
representation or warranty in respect to any such circumstances and has no duty
or responsibility whatsoever to Guarantor in respect to the management and
maintenance of the Guaranteed Obligations or Borrower’s collateral.
 
2.2        No Impairment of Guaranty.  Except as otherwise provided by Section
2.4 of this Guaranty Agreement, the Guaranteed Obligations shall not be subject
to any reduction, limitation, impairment or termination for any reason,
including, without limitation, any claim or waiver, release, surrender,
alteration or compromise, and shall not be subject to any defense (other than by
payment of the Guaranteed Obligations in full in cash) or set-off, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Guaranteed Obligations or otherwise. Without limiting
the generality of the foregoing, the obligations of Guarantor hereunder shall
not be discharged or impaired or otherwise affected by the failure of Lender to
assert any claim or demand or to enforce any remedy hereunder or under the Loan
Agreement or any other Loan Document, by any waiver or delay, willful or
otherwise, in the performance of the Guaranteed Obligations, or by any other act
or thing or omission or delay to do any other act or thing which may or might in
any manner or to any extent vary the risk of Guarantor or would otherwise
operate as a discharge of Guarantor as a matter of law, unless and until the
Guaranteed Obligations are paid in full.
 
2.3        Continuation and Reinstatement, etc.  Guarantor further agrees that
its guaranty hereunder shall continue to be effective or be reinstated, as the
case may be, if at any time payment, or any part thereof, of principal of or
interest on any Guaranteed Obligation is rescinded or must otherwise be restored
by Lender upon the bankruptcy or other reorganization of Borrower or any other
guarantor of any of the Guaranteed Obligations or otherwise.
  
 
2

--------------------------------------------------------------------------------

 
   
In furtherance of the provisions of this Guaranty Agreement, and not in
limitation of any other right which Lender may have at law or in equity against
Borrower or any other guarantor of any of the Guaranteed Obligations, by virtue
hereof, upon failure of Borrower to pay any Obligation when and as the same
shall become due, whether at maturity, by acceleration, after notice or
otherwise, Guarantor hereby promises to and will, upon demand by Lender,
forthwith pay or cause to be paid to Lender in cash an amount equal to the
unpaid amount of all Guaranteed Obligations arising in connection with the Loan
Agreement, together with interest on the portion thereof that represents
outstanding Obligations at the rate provided for in the Loan Agreement.
 
All rights of Guarantor against Borrower or any other guarantor of the
Obligations arising by way of right of subrogation or otherwise shall in all
respects be subordinate and junior in right of payment to the prior payment in
full only in cash of all the Guaranteed Obligations to Lender. In furtherance of
the foregoing, until the Guaranteed Obligations have been paid in full in cash,
(i) Guarantor hereby postpones and agrees not to exercise any right of
subrogation, contribution or indemnification Guarantor has or may have as
against Borrower or any other guarantor of the Obligations with respect to the
Guaranteed Obligations; (ii) Guarantor hereby postpones and agrees not to
exercise any right to proceed against Borrower or any other Person now or
hereafter liable on account of the Obligations for contribution, indemnity,
reimbursement, or any other similar rights (irrespective of whether direct or
indirect, liquidated or contingent) with respect to the Guaranteed Obligations;
and (iii) Guarantor hereby postpones and agrees not to exercise any right it may
have to proceed or to seek recourse against or with respect to any property or
asset of Borrower or any other Person now or hereafter liable on account of the
Obligations in respect of the Guaranteed Obligations. If an amount shall be paid
to Guarantor for the account of Borrower in respect of the rights referred to in
this paragraph, such amount shall be held in trust for the benefit of Lender to
be credited and applied to the Guaranteed Obligations, whether matured or
unmatured.
 
2.4           Limitation on Guaranteed Amount.  Notwithstanding any other
provision of this Guaranty Agreement, the amount guaranteed by Guarantor
hereunder shall be limited (a) to an aggregate principal amount not to exceed
$3,000,000, and (b) to such lesser amount to the extent, if any, required so
that Guarantor’s obligations under this Guaranty Agreement shall not be rendered
voidable or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or
to being set aside or annulled under any applicable state law or foreign statute
relating to fraud on creditors or under common law. In determining the
limitations under the foregoing clause (b), if any, on the amount of Guarantor’s
obligations hereunder, any rights of subrogation or contribution which Guarantor
may have under this Guaranty Agreement or applicable statute shall be taken into
account.
 
3.         REPRESENTATIONS AND WARRANTIES.
 
Guarantor makes the following representations and warranties, all of which shall
survive the execution and delivery of the Loan Agreement and this Guaranty
Agreement:
 
(i)           the execution, delivery and performance of this Guaranty Agreement
(a) will not violate any provision of applicable law, any order of any court or
other agency of the United States or any state thereof, applicable to Guarantor
or any of its properties or assets; (b) does not require the consent or approval
of any Person or entity, including but not limited to any governmental
authority, or any filing or registration of any kind except those already
obtained; and (c) is the legal, valid and binding obligation of Guarantor
enforceable against Guarantor in accordance with its terms, except to the extent
that enforcement may be limited by applicable bankruptcy, insolvency and other
similar laws affecting creditors’ rights generally, and general principles of
equity;
   
 
3

--------------------------------------------------------------------------------

 
   
(ii)           in executing and delivering this Guaranty Agreement, Guarantor
has (a) without reliance on Lender or any information received from Lender and
based upon such documents and information it deems appropriate, made an
independent investigation of the transactions contemplated hereby and Borrower,
Borrower’s business, assets, operations, prospects and condition, financial or
otherwise, and any circumstances which may bear upon such transactions, Borrower
or the obligations and risks undertaken herein with respect to the Guaranteed
Obligations; (b) adequate means to obtain from Borrower on a continuing basis
information concerning Borrower; (c) has full and complete access to the Loan
Documents and any other documents executed in connection with the Loan
Documents; and (d) not relied and will not rely upon any representations or
warranties of Lender not embodied herein or any acts heretofore or hereafter
taken by Lender (including but not limited to any review by Lender of the
affairs of Borrower);
 
(iii)           the execution, delivery and performance of this Guaranty
Agreement will not result in the creation or imposition of any lien, charge or
encumbrance of any nature whatsoever upon any properties or assets of Guarantor;
and
 
(iv)           Guarantor (a) is the indirect owner and holder of all Equity
Interests of Borrower; (b) has received, or will receive, direct and/or indirect
benefit from the making of the Loans to Borrower; and (c) has received, or will
receive, direct and/or indirect benefit from the making of this Guaranty
Agreement with respect to the Guaranteed Obligations.
 
4.         MISCELLANEOUS
 
4.1        Notices. All communications and notices hereunder shall be in writing
and given as provided in Section 12.3 of the Loan Agreement, provided that all
communications and notices hereunder to Guarantor shall be given to Guarantor at
the address set forth on the signature page hereof.
 
4.2        Binding Effect; Several Agreement; Assignments. Whenever in this
Guaranty Agreement any of the parties hereto is referred to, such reference
shall be deemed to include the executors, administrators, successors and assigns
of such party; and all covenants, promises and agreements by or on behalf of
Guarantor that are contained in this Guaranty Agreement shall bind and inure to
the benefit of each party hereto and their respective executors, administrators,
successors and assigns.  This Guaranty Agreement shall become effective as to
Guarantor when a counterpart hereof executed on behalf of Guarantor shall have
been delivered to Lender, and shall become effective as to Lender upon its
acceptance of the same, and thereafter shall be binding upon Guarantor and
Lender and their respective executors, administrators, successors and assigns,
and shall inure to the benefit of Guarantor, Lender, and their respective
executors, administrators, successors and assigns, except that Guarantor shall
not have the right to assign its rights or obligations hereunder or an interest
herein (and any such attempted assignment shall be void).
  
 
4

--------------------------------------------------------------------------------

 
  
4.3        SERVICE OF PROCESS. GUARANTOR (I) HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF THE STATE COURTS OF THE STATE OF NEW YORK AND TO THE
JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK, FOR THE PURPOSE OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF
OR BASED UPON THIS GUARANTY AGREEMENT, OR THE SUBJECT MATTER HEREOF BROUGHT BY
LENDER OR ITS SUCCESSORS AND ASSIGNS, (II) HEREBY WAIVES, AND AGREES NOT TO
ASSERT, BY WAY OF MOTION, AS A DEFENSE, OR OTHERWISE, IN ANY SUCH SUIT, ACTION
OR PROCEEDING, ANY CLAIM THAT IT IS NOT SUBJECT PERSONALLY TO THE JURISDICTION
OF THE ABOVE-NAMED COURTS, THAT ITS PROPERTY IS EXEMPT OR IMMUNE FROM ATTACHMENT
OR EXECUTION, THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT
FORUM, THAT THE VENUE OF THE SUIT, ACTION OR PROCEEDING IS IMPROPER, OR THAT
THIS GUARANTY AGREEMENT OR THE SUBJECT MATTER HEREOF OR THEREOF MAY NOT BE
ENFORCED IN OR BY SUCH COURT, AND (III) HEREBY AGREES NOT TO ASSERT ANY OFFSETS
OR COUNTERCLAIMS (OTHER THAN COMPULSORY COUNTERCLAIMS) IN ANY SUCH ACTION, SUIT
OR PROCEEDING. GUARANTOR HEREBY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 4.1 HEREOF, PROVIDED, HOWEVER, THAT NOTHING IN
THIS GUARANTY AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.  A FINAL JUDGMENT AGAINST
GUARANTOR IN ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE CONCLUSIVE, AND MAY BE
ENFORCED IN OTHER JURISDICTIONS (X) BY SUIT, ACTION OR PROCEEDING ON THE
JUDGMENT, A CERTIFIED OR TRUE COPY OF WHICH SHALL BE CONCLUSIVE EVIDENCE OF THE
FACT AND OF THE AMOUNT OF ANY INDEBTEDNESS OR LIABILITY OF GUARANTOR OR (Y) IN
ANY OTHER MANNER PROVIDED BY OR PURSUANT TO THE LAWS OF SUCH OTHER JURISDICTION,
PROVIDED, HOWEVER, THAT LENDER MAY AT ITS OPTION BRING SUIT, OR INSTITUTE OTHER
JUDICIAL PROCEEDINGS AGAINST GUARANTOR OR ANY OF ITS ASSETS IN ANY STATE OR
FEDERAL COURT OF THE UNITED STATES OR OF ANY COUNTRY OR PLACE WHERE GUARANTOR OR
SUCH ASSETS MAY BE FOUND.
 
4.4        GOVERNING LAW. THIS GUARANTY AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (BUT WITHOUT
GIVING EFFECT TO PRINCIPLES OF CONFLICT OF LAWS).
 
4.5        No Waiver, etc. Neither a failure nor a delay on the part of Lender
in exercising any right, power or privilege under this Guaranty Agreement shall
operate as a waiver thereof, nor shall a single or partial exercise thereof
preclude any other or further exercise of any right, power or privilege. The
rights, remedies and benefits of Lender expressly specified herein are
cumulative and not exclusive of any other rights, remedies or benefits which
Lender may have under this Guaranty Agreement, at law, in equity, by statute, or
otherwise.
 
4.6        Modification, etc. No modification, amend­ment or waiver of any
provision of this Guaranty Agreement, nor the consent to any departure by
Guarantor therefrom, shall in any event be effective unless the same shall be in
writing and signed by Lender and Guarantor, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice to or demand on Guarantor in any case shall entitle Guarantor
to any other or further notice or demand in the same, similar or other
circumstances.
 
4.7        Severability. If any one or more of the provisions contained in this
Guaranty Agreement should be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall in no way be affected or impaired thereby.
  
 
5

--------------------------------------------------------------------------------

 
  
4.8        Headings. Section headings used herein are for convenience of
reference only and are not to affect the construction of, or be taken into
consideration in interpreting, this Guaranty Agreement.
 
4.9        Counterparts. This Guaranty Agreement may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken to together shall constitute a single contract, and shall become effective
as provided in Section 4.2. Delivery of an executed signature page to this
Guaranty Agreement by facsimile or other electronic transmission shall be as
effective as delivery of a manually executed counterpart to this Guaranty
Agreement.
 
4.10       WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW
WHICH CANNOT BE WAIVED, GUARANTOR HEREBY WAIVES AND COVENANTS (WHICH LENDER
HEREBY ALSO WAIVES AND COVENANTS) THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF,
DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF
ANY ISSUE, CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION ARISING OUT OF OR BASED
UPON THIS GUARANTY AGREEMENT OR THE SUBJECT MATTER HEREOF, IN EACH CASE WHETHER
NOW EXISTING OR HEREAFTER ARISING OR WHETHER IN CONTRACT OR TORT OR OTHERWISE.
GUARANTOR ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY LENDER THAT THE PROVISIONS
OF THIS SECTION 4.10 CONSTITUTE A MATERIAL INDUCEMENT UPON WHICH LENDER HAS
RELIED, IS RELYING AND WILL RELY IN ENTERING INTO THIS GUARANTY
AGREEMENT.  GUARANTOR AND LENDER MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION 4.10 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF GUARANTOR
TO THE WAIVER OF ITS RIGHTS TO TRIAL BY JURY.
 
4.11       Right of Setoff. If an Event of Default under the Loan Agreement
shall have occurred and be continuing, Lender is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by Lender to or
for the credit or the account of Guarantor against any or all of the obligations
of Guarantor now or hereafter existing under this Guaranty Agreement and the
other Loan Documents held by Lender, irrespective of whether or not Lender shall
have made any demand under this Guaranty Agreement or any other Loan Document
and although such obligations may be unmatured.  The rights of Lender under this
Section 4.11 are in addition to the other rights and remedies (including other
rights of setoff) which Lender may have.
 
 
[Remainder of page intentionally left blank]
 
 
 
 
 
 
 

 
 
6

--------------------------------------------------------------------------------

 
   
IN WITNESS WHEREOF, Guarantor has executed this Guaranty Agreement as of the
date first written above.
 



Address for Guarantor: VOLT INFORMATION SCIENCES, INC.             1133 Avenue
of the Americas         New York, NY 10036 By: /s/ Kevin Hannon     Name: Kevin
Hannon     Title: VP & Treasurer            

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Limited Guaranty Agreement]

--------------------------------------------------------------------------------